In a proceeding pursuant to Family Court Act article 6, which was transferred to the Integrated Domestic Violence Part of the Supreme Court (see 22 NYCRR 141.4), the father appeals, as limited by his brief, from stated portions of an amended order of the Supreme Court, Nassau County (St. George, J.), dated January 5, 2011, which, after a hearing, inter alia, awarded him only supervised visitation with the subject child upon his release from incarceration.
Ordered that the amended order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contentions, the Supreme Court providently exercised its discretion in directing, inter alia, that his visitation with the child be supervised upon his release from incarceration (see Matter of Bullinger v Costa, 63 AD3d 735, 735-736 [2009]; Matter of Anaya v Hundley, 12 AD3d 594, 595 [2004]). Given the totality of the circumstances (see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]), including the age of the child, the father’s criminal background, and his history of domestic violence, the court properly determined that unsupervised visitation with the father at the present time would not be in the child’s best interests (see Matter of Bullinger v Costa, 63 AD3d at 735-736; Matter of Anaya v Hundley, 12 AD3d at 595).
The father’s remaining contentions are without merit. Skelos, J.P, Leventhal, Hall and Sgroi, JJ., concur.